Exhibit 10.3

 

LOGO [g11890snap0002.gif]

EARLY PURCHASE PROGRAM

ADDENDUM TO LOAN PURCHASE AGREEMENT

This Early Purchase Program Addendum to Loan Purchase Agreement (this
“Addendum”) is made and entered into as of July 31, 2009 by and between Bank of
America, N.A. (“Bank of America”) and Pulte Mortgage LLC (“Seller”). This
Addendum supplements that certain Loan Purchase Agreement dated July 16, 1999 by
and between Bank of America and Seller (including any and all Commitments,
Amendments, Addenda, and Assignments related thereto, collectively, the “Loan
Purchase Agreement”). All capitalized terms used in this Addendum and not
otherwise defined herein shall have the same meanings as set forth in the Loan
Purchase Agreement and/or the Bank of America Correspondent Lending Seller’s
Guide (the “Guide”), as applicable.

RECITALS

 

  A.

Pursuant to the Loan Purchase Agreement, Bank of America may, from time to time,
purchase mortgage loans from Seller subject to the terms and conditions set
forth therein.

 

  B.

Pursuant to that certain Master Repurchase Agreement (the “Repurchase
Agreement”) dated July 31, 2009 by and between Bank of America and Seller, Bank
of America may, from time to time, purchase mortgage loans from Seller subject
to the terms and conditions set forth therein (such loans, the “Repurchase
Loans”).

 

  C.

Bank of America and Seller now desire to supplement the Loan Purchase Agreement
to allow for the early purchase and sale of certain EPP Loans (as defined
below), including certain of the Repurchase Loans, prior to delivery of certain
mortgage loan documents. The early purchase and sale of such EPP Loans hereunder
shall be referred to herein as the “Early Purchase Program.”

In consideration of the mutual promises contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Bank of America and Seller hereby agree as follows:

 

1.

Eligible Loans.  Seller may submit to Bank of America for purchase under the
Early Purchase Program all mortgage loan products and/or mortgage loan types as
set forth in, and subject to any additional requirements of, Exhibit A (such
mortgage loan products and mortgage loan types, “EPP Loans”). Further, for
purposes of this Addendum, certain of the Repurchase Loans, as approved by Bank
of America, shall be deemed EPP Loans subject to the terms and conditions
hereof.

 

2.

Procedures for Purchase of EPP Loans.  With respect to each EPP Loan that Seller
desires to sell to Bank of America under the Early Purchase Program, Seller
shall initiate a sale and purchase hereunder by (i) delivering to Bank of
America an electronic collateral data record in a format acceptable to Bank of
America that includes all information required by Bank of America with respect
to the EPP Loan (each, a “Collateral Data Record”), (ii) delivering to Bank of
America or its designee the applicable collateral documents (as set forth in
Exhibit D, the “Collateral Documents”) and (iii) commit the loan to Bank of
America as evidenced by a Bank of America commitment number applicable to the
respective EPP Loan. It shall be the responsibility of Seller to notify Bank of
America of any loan, including any Repurchase Loan that Seller intends to offer
to sell to Bank of America under the Early Purchase Program, including providing
Bank of America with a schedule of any such loans, if necessary. Seller shall
deliver the Collateral Data Record and the Collateral Documents to Bank of
America no later than 5:00 p.m. PST on the date prior to the Purchase Date (as
defined below), and shall submit any revisions to such Collateral Data Record no
later than 12:00 p.m. PST on the Purchase Date. In the event that Bank of
America determines that an EPP Loan is eligible for purchase and otherwise meets
the requirements of this Addendum, the

 

1



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

 

Loan Purchase Agreement and the Guide (collectively, the "Program Agreements"),
which such determination shall be made by Bank of America in its sole and
reasonable discretion, Bank of America shall purchase such EPP Loan on a date to
be agreed upon by Bank of America and Seller or, if the EPP Loan has not yet
closed, on the closing date of such EPP Loan (either, the "Purchase Date").
Seller expressly understands and agrees that the information required in the
Collateral Data Record and the method for delivery of the Collateral Data Record
to Bank of America may be changed from time to time by Bank of America in its
sole discretion.

 

3.

Calculation of the Purchase Price and Fees.

 

  (a)

Initial Purchase Price.  As consideration for each EPP Loan to be purchased
hereunder, Bank of America shall pay to Seller, on or before the Purchase Date,
a portion of the estimated Final Purchase Price (as defined below) (such portion
of the estimated Final Purchase Price, the “Initial Purchase Price”). The
Initial Purchase Price shall be equal to the lesser of (A) the product of the
unpaid principal balance of the EPP Loan multiplied by the lesser of (i) the
Initial Purchase Price Percentage (as defined below), (ii) par, or (iii) the
estimated Final Purchase Price Percentage (as defined below) or (B) the product
of the unpaid principal balance of the EPP Loan multiplied by ninety eight
percent (98%) of the estimated Final Purchase Price Percentage of the EPP Loan.
Bank of America shall pay the Initial Purchase Price to Seller in accordance
with the instructions set forth in Exhibit C. It is understood and agreed that
the Initial Purchase Price, being a portion of the estimated Final Purchase
Price, includes a holdback amount to account for Bank of America’s post purchase
review and confirmation that the EPP Loan fully complies with Bank of America’s
requirements and may include as a holdback certain other normal and customary
adjustments, fees and/or discounts made by or owed to Bank of America with
respect to the EPP Loan under the Program Agreements.

 

  (b)

Initial Purchase Price Percentage.  The Initial Purchase Price Percentage shall
be that percentage as set forth on Exhibit A or as may be adjusted by Bank of
America hereafter in accordance with this Addendum. In addition to any other
remedies afforded Bank of America, Bank of America may reduce the Initial
Purchase Price Percentage in the event of Seller’s breach of its obligations
under the Program Agreements. Further, Bank of America may, from time to time,
reduce the Initial Purchase Price Percentage to account for any changes in
Seller’s financial condition and/or changes in general market conditions, which,
in either case, Bank of America determines are material changes.

 

  (c)

Recalculation of Initial Purchase Price During Review Period.  If, at any time
during the Review Period (as defined below), (i) Bank of America reasonably
determines that the loan characteristics of an EPP Loan are different than those
originally represented by Seller and Bank of America reduces the Final Purchase
Price Percentage for such EPP Loan, (ii) the Final Purchase Price Percentage for
any EPP Loan contained in any Assignment of Trade or Commitment applicable to
such EPP Loan is reduced as permitted therein or (iii) any Assignment of Trade
or Commitment applicable to any EPP Loan is cancelled as permitted therein and a
new Assignment of Trade or Commitment is entered into by Bank of America and
Seller with respect to such EPP Loan and the Final Purchase Price Percentage for
such EPP Loan is reduced in the new Assignment of Trade or Commitment,
notwithstanding anything contained herein to the contrary, Bank of America shall
have the right to recalculate the Initial Purchase Price paid for the related
EPP Loan pursuant to subsection (a) above to account for any such reductions.
Further, if an Assignment of Trade or Commitment is cancelled during the Review
Period and a new Assignment of Trade or Commitment is not entered into by Bank
of America and Seller with respect to any EPP Loan, Bank of America shall have
the right to determine the Final Purchase Price Percentage of the EPP Loan and
recalculate the Initial Purchase Price pursuant to subsection (a) above based on
its determination of the Final Purchase Price Percentage of the EPP Loan. In
determining the Final Purchase Price Percentage of any EPP Loan as permitted in
the foregoing sentence, Bank of America shall base its determination of the
Final Purchase Price Percentage on the current market value of the EPP Loan and
use reasonable industry standards to determine the current market value of the
EPP Loan and shall provide Seller with at least one (1) Business Day prior
notice of any such determination of the Final Purchase Price Percentage.

 

2



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

 

If any recalculated Initial Purchase Price for any EPP Loan as permitted herein
is less than the original Initial Purchase Price paid by Bank of America to
Seller for such EPP Loan, Seller shall, at Bank of America’s sole option,
immediately refund to Bank of America the difference between the original
Initial Purchase Price and the recalculated Initial Purchase Price.
Notwithstanding the foregoing, Bank of America shall be entitled to deduct from
the Over/Under Account any such amounts required to be refunded by Seller to
Bank of America hereunder. Further, at the request of Seller, and to the extent
such documentation exists, Bank of America shall provide Seller with all
documentation reasonably related to and supporting such determination of the
Final Purchase Price Percentage.

 

  (d)

Final Purchase Price.  Upon Bank of America’s review of the EPP Loan and the
completion of the related Review Period (as defined below), Bank of America
shall determine the Final Purchase Price Percentage and Final Purchase Price of
the related EPP Loan. The Final Purchase Price shall be an SRP Enhancement (as
defined below). The SRP Enhancement shall be equal to the product of (A) the
difference between (i) the annual note rate of the EPP Loan and (ii) the SRP
Enhancement Percent set forth in Exhibit A attached hereto plus the one month
LIBOR rate multiplied by (B) the unpaid principal balance of the EPP Loan (the
“SRP Enhancement”). The EPP SRP Enhancement shall not be applicable for
Specialty ARM’s (non-conforming PayOption ARM’s) unless as otherwise provided in
the Addendum. The SRP Enhancement shall be calculated for the period commencing
on the Purchase Date and ending on the completion of the Review Period. The
difference between the Initial Purchase Price and the Final Purchase Price, if
any, shall be debited or credited, as applicable, by Bank of America to the
Over/Under Account in accordance with Section 4 hereof.

 

  (e)

Final Purchase Price Percentage.  The Final Purchase Price Percentage shall be
the estimated Final Purchase Price Percentage at the time the EPP Loan was sold
to Bank of America, less any adjustments made thereto by Bank of America as
permitted by the Program Agreements. In addition to any other remedies afforded
Bank of America, Bank of America may require Seller to repurchase such EPP Loan
or Seller and Bank of America may negotiate a revised price based on current
market conditions in the event of Seller’s breach of its obligations under the
Program Agreements. Further, Bank of America may require Seller to repurchase an
EPP Loan or Seller and Bank of America may negotiate a revised price based on
current market conditions for any changes in Seller’s financial condition and/or
changes in general market conditions, which, in either case, Bank of America
determines are material changes.

 

  (f)

Fees.  Bank of America shall charge, and Seller shall be obligated to pay, in
addition to any other fees applicable under the Program Agreements, a File Fee
and a Disbursement Fee in connection with each EPP Loan purchased pursuant to
this Addendum. The current amounts of these fees, as well as the current amounts
of any other fees which are applicable under the Early Purchase Program, are set
forth in Exhibit J. All fees under the Early Purchase Program, as set forth on
Exhibit J, may be deducted by Bank of America from the Over/Under Account.

 

3



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

4.

Over/Under Account.

 

  (a)

Over/Under Account; Minimum Balance; Failure to Maintain Minimum Balance. For
purposes of this Addendum, Seller shall at all times maintain a balance in an
account to be established and managed by Bank of America (the “Over/Under
Account”). The minimum balance in the Over/Under Account shall, at all times, be
at least equal to the amount set forth in Exhibit J (the “Minimum Balance”). To
the extent Seller is required to maintain a similar balance under the terms of
the Repurchase Agreement, any such balance maintained by Seller under the terms
of the Repurchase Agreement shall be credited against the amount required to be
maintained by Seller hereunder. Unless otherwise agreed to by Bank of America,
and except as otherwise provided in the immediately preceding sentence, the
Minimum Balance requirements of Seller with respect to the Over/Under Account as
required under this Addendum shall not affect in any way the obligations of
Seller to maintain a similar account and balance under any other agreement with
Bank of America, its parent, subsidiaries and/or affiliates, including, without
limitation, the minimum amount of the Over/Under Account required to be
maintained by Seller with Bank of America. Bank of America shall not be required
to segregate and hold funds deposited by or on behalf of Seller in the
Over/Under Account separate and apart from Bank of America’s own funds or funds
deposited by or held for others. In the event Seller fails to maintain the
Minimum Balance in the Over/Under Account at any time, in addition to any other
rights and remedies of Bank of America, Seller shall be obligated to pay Bank of
America interest on any shortfall amount at the rate specified in Exhibit J for
as long as the Minimum Balance fails to be maintained.

 

  (b)

Offsets.  Notwithstanding the foregoing or anything to the contrary herein or
hereafter, Seller expressly acknowledges and agrees that Bank of America is
entitled to withdraw or debit from the Over/Under Account, or offset against any
amounts owed by Bank of America to Seller, any amounts owed by Seller to Bank of
America under this Addendum.

 

  (c)

Withdrawals.

 

  (i)

Seller.  If, at any time, the Over/Under Account balance exceeds the Minimum
Balance, and the outstanding balance of EPP Loans for which the Review Period
has not completed does not exceed any of the loan limits set forth in
Section 7(f), Seller shall be entitled to the return of all amounts in excess of
the Minimum Balance. Bank of America shall wire transfer all such requested
excess amounts to Seller from the Over/Under Account not later than one
(1) business day after receipt of written notice (facsimile and e-mail notices
are acceptable for this purpose) thereof by Bank of America. Notwithstanding the
foregoing, Bank of America shall not be required to return such portion of such
excess amounts that Bank of America has determined, in its sole and reasonable
discretion, is required to be retained in the Over/Under Account in furtherance
of this Addendum and/or the Program Agreements.

 

  (ii)

Bank of America.  Bank of America may withdraw funds from the Over/Under Account
as contemplated by this Addendum and the Program Agreements including, without
limitation, for purposes of making disbursements to Approved Payees (as defined
in the Repurchase Agreement) and properly allocating costs and expenses incurred
hereunder in accordance with this Addendum.

 

  (d)

Return of Over/Under Account Balance Upon Termination.  Upon termination of this
Addendum, Bank of America shall return the Over/Under Account balance to Seller
in accordance with the terms and conditions of the Repurchase Agreement.

 

5.

Defective Collateral Documents; Delivery of Acceptable Collateral
Documents.  Each delivery of Collateral Documents must be accompanied with a
description of the Collateral Documents in a form acceptable to Bank of America.
In the event Bank of America determines that one or more of the Collateral
Documents related to any EPP Loan is incorrect, deficient or otherwise
unacceptable (any such Collateral Document, a “Defective Collateral Document”),
Seller shall correct such Defective Collateral Document in a manner acceptable
to Bank of America and deliver the same to Bank of America. If, after the
Purchase Date related to any EPP Loan, Bank of America determines, in its sole
and good faith discretion, that there exists one or more Defective Collateral
Documents related

 

4



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

 

to such EPP Loan, (a) Seller shall pay Bank of America a Late Document Fee as
set forth in Exhibit J for each day thereafter until such documents are
corrected by Seller and delivered to Bank of America and determined by Bank of
America, in its sole and good faith discretion, to be acceptable, which such
determination shall be made by Bank of America in its sole and reasonable
discretion, (b) Bank of America shall reduce the Initial Purchase Price for such
EPP Loan by the Late Documentation Reduction Percentage as set forth in Exhibit
J (such reduction amount, the “Late Documentation Holdback”). The Late
Documentation Holdback shall be debited by Bank of America from the Over/Under
Account and retained by Bank of America until such time as either (i) Seller
delivers to Bank of America acceptable Collateral Documents, in which case, the
Late Documentation Holdback shall be credited to the Over/Under Account or
(ii) Seller repurchases the EPP Loan, in which case, such Late Documentation
Holdback will be credited against the related repurchase price. Further, in the
event Seller fails to deliver acceptable Collateral Documents to Bank of America
within fourteen (14) calendar days after the Purchase Date, upon request of Bank
of America, Seller shall immediately repurchase the related EPP Loan.

 

6.

Delivery of Credit File and Additional Documents and Information.  In addition
to the Collateral Documents to be provided by Seller in accordance with
Section 2 and Section 5 hereof, Seller shall deliver to Bank of America (a) the
credit file/funding package (as more particularly defined as “Purchase
Documentation” in the Guide) and (b) any and all other documents and information
related to the EPP Loan which is required to be provided or delivered to Bank of
America under the Program Agreements. With respect to the delivery of credit
file/funding package related to any EPP Loan, notwithstanding anything contained
in the Program Agreements to the contrary, such credit file/funding package
shall be delivered by Seller to Bank of America within fifteen (15) Business
Days after the related Purchase Date. If Seller fails to deliver the credit
file/funding package within such time frame, in addition to any other rights and
remedies of Bank of America, Bank of America shall be entitled to reduce the
Initial Purchase Price for such EPP Loan by the Late Credit File Holdback as set
forth in Exhibit J (such reduction amount, the “Late Credit File Holdback”). The
Late Credit File Holdback shall be debited by Bank of America from the
Over/Under Account and retained by Bank of America until such time as either
(i) Seller delivers to Bank of America the credit file/funding package, in which
case, the Late Credit File Holdback shall be credited to the Over/Under Account
or (ii) Seller repurchases the EPP Loan, in which case, such Late Credit File
Holdback will be credited against the related repurchase price. Further, in the
event Seller fails to deliver the credit file/funding package to Bank of America
within thirty (30) calendar days after the related Purchase Date, upon request
of Bank of America, Seller shall immediately repurchase the related EPP Loan.
Notwithstanding anything contained herein to the contrary, it is understood and
agreed that the delivery obligations of this Section 6 shall apply to any EPP
Loan, whether sold to Bank of America on a “wet” or “dry” basis.

 

7.

Review of EPP Loans.

 

  (a)

Review Period.  Seller acknowledges that prior to Bank of America’s purchase of
EPP Loans under the Early Purchase Program, Bank of America will not have an
opportunity to complete a full review of the mortgage files, information and
documents relating to such EPP Loans. Accordingly, Seller agrees that Bank of
America shall have a period in calendar days, commencing on the date the EPP
Loan closes (as set forth in Exhibit A, the "Review Period") in which to review
the mortgage file, information and documents related to each EPP Loan to
determine whether the related EPP Loan complies with the terms and conditions of
the Program Agreements. Bank of America will use commercially reasonable efforts
to complete its review of each EPP Loan as soon as practicable. The Review
Period will be deemed complete with respect to any EPP Loan upon Bank of
America’s determination that the EPP Loan complies with all terms and conditions
of the Program Agreements notwithstanding that additional time may be left in
the applicable Review Period. Notwithstanding the foregoing, the fact that Bank
of America has conducted or has failed to conduct any partial or complete
examination of the mortgage file, information and/or documents related to an EPP
Loan shall not affect Bank of America’s right to demand repurchase or to avail
itself of any other remedy available hereunder.

 

5



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

  (b)

Compliance with Program Agreements; Repurchase.  During the Review Period, Bank
of America may, in its sole and reasonable discretion, determine that an EPP
Loan purchased from Seller is not eligible for purchase and/or does not
otherwise comply with one or more of the requirements of the Program Agreements.
In such event, Bank of America may provide written notice to Seller identifying
the non-compliant EPP Loan and request that Seller repurchase such non-compliant
EPP Loan within three (3) business days after the date of such notice.
Repurchase of the EPP Loan, including calculation of the applicable repurchase
price, shall be conducted pursuant to the Loan Purchase Agreement. Seller
expressly understands and agrees that this remedy is not exclusive and shall be
in addition to all other rights and remedies available to Bank of America under
the Program Agreements, including, but not limited to, Seller’s Repurchase
Obligations under the Loan Purchase Agreement. Nothing in this Section or this
Addendum is intended to waive any right Bank of America may have to require
Seller to repurchase an EPP Loan, during or after the Review Period, as
otherwise set forth in the Program Agreements; provided, however, that any
repurchase required after the payment of the Final Purchase Price with respect
to such EPP Loan shall be effected in accordance with Seller’s Repurchase
Obligations under the Loan Purchase Agreement.

 

  (c)

Transfer of Servicing.  Unless otherwise agreed to in writing by Bank of
America, starting on a date mutually agreed upon by Seller and Bank of America,
the purchase of all EPP Loans will include the related servicing rights. With
respect to the transfer of such servicing rights, Seller shall transfer
servicing upon the completion of the Review Period. Bank of America’s servicing
of any EPP Loan will be subject to the following conditions: (i) Bank of America
has received a complete and accurate Collateral Data Record and Collateral
Transmittal (if applicable) and Bank of America has approved the Collateral
Documents, (ii) Seller has complied with, or will be capable of complying with,
Bank of America’s servicing transfer instructions, including, without
limitation, providing Bank of America with any documents, including those
additional required documents illustrated within Exhibit E, or additional
information deemed necessary by Bank of America to service the EPP Loan, and
(iii) Bank of America determines that the servicing transfer will otherwise
comply with applicable law, including, without limitation, RESPA. Provided that
the foregoing conditions have been satisfied at least fifteen (15) calendar days
prior to due date for the first payment of the EPP Loan, servicing of the EPP
Loan will be transferred at the completion of the Review Period or on the
related Purchase Date, as applicable, or such other date as mutually agreed to
by Bank of America and Seller. If such conditions are not satisfied within this
time frame, Seller acknowledges that Bank of America may be unable to transfer
the EPP Loan onto its servicing system in a timely manner. In such an event,
Seller will be obligated to service the affected EPP Loan on behalf of Bank of
America at Seller’s sole cost and expense during any such period of delay.

 

  (d)

Pool Cut-Off Dates and Target Funding Dates.  The date on which the Review
Period is deemed complete shall be the date used by Seller and Bank of America
for the purposes of determining compliance with any time periods or deadlines
that may be associated with any Pool Cut-Off Dates or Target Funding Dates
arising out of the Program Agreements.

 

  (e)

Inability to Complete Review.  In the event Bank of America is unable to
complete its review of any EPP Loan during the related Review Period as a result
of any required mortgage file, information and/or documents not being timely
delivered or provided to Bank of America as required hereunder, Bank of America
may, at Bank of America’s sole option and in lieu of requiring Seller to
repurchase the affected EPP Loan, either:

 

6



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

  (i)

extend the Review Period for an additional period of time to be determined by
Bank of America in its sole and good faith discretion, in which case, (A) as a
holdback amount to compensate Bank of America for the risk that such EPP Loan
may not comply with the Agreements, the Initial Purchase Price for the EPP Loan
shall be reduced by Bank of America in accordance with the reduction schedule
set forth in Exhibit J, and (B) Bank of America shall charge, and Seller shall
be obligated to pay, in addition to any other fees applicable under the Loan
Purchase Agreement, a Review Period Extension Fee. Such holdback amount and
Review Period Extension Fee may be deducted by Bank of America from the
Over/Under Account; or

 

  (ii)

mutually agree with Seller upon the Final Purchase Price of the related EPP
Loan, in which case, the difference, if any, between the Initial Purchase Price
and the agreed upon Final Purchase Price for such loan shall then be debited or
credited, as applicable, by Bank of America to the Over/Under Account.

 

  (f)

Outstanding Loan Limit.  The maximum outstanding aggregate unpaid loan balance
of all EPP Loans that are submitted to Bank of America by Seller for purchase
hereunder, and for which the Review Period has not completed, shall not exceed
the Outstanding Loan Limit set forth on Exhibit J. Further, with respect to
certain loan types, the maximum outstanding aggregate unpaid loan balances of
such loans for which the Review Period has not been completed shall not exceed
the amounts set forth on Exhibit A.

 

8.

Title to Loans.  Bank of America and Seller acknowledge and agree that each
transaction under the Early Purchase Program is intended to be a purchase and
sale and not a financing transaction. As such, title to each EPP Loan that Bank
of America purchases under the Early Purchase Program shall pass from Seller to
Bank of America upon receipt by Seller or its agent of the Initial Purchase
Price as described more fully in Section 3 herein. If, for any reason, any
transaction hereunder is deemed to be a financing transaction, Seller shall be
deemed to have pledged to Bank of America as security for Seller’s performance
under each such financing transaction a first lien and priority security
interest in and upon the related EPP Loan. Seller shall pay all fees and
expenses associated with perfecting such security interest, including without
limitation, the cost of filing UCC financing statements and recording
assignments of mortgage, as and when required by Bank of America in its sole
discretion. Neither Seller nor Bank of America makes any covenants,
representations and warranties, whether express or implied, that the anticipated
transactions hereunder will be a purchase and sale and not a financing and it
shall be the sole responsibility of Seller and Bank of America to determine for
their respective purposes whether the transactions hereunder will be treated as
purchase and sale transactions and not financing transactions. Further, in no
event shall Seller or Bank of America be liable to the other or any third party
as a result of any transaction hereunder being deemed a financing transaction.

 

9.

Additional Representations and Warranties. As of the related Purchase Date,
Seller represents and warrants to Bank of America, with respect to each EPP
Loan, as follows:

 

  (a)

Eligible EPP Loan.  Each EPP Loan is eligible for purchase under, and otherwise
complies with, the requirements of Exhibit A and the Program Agreements,
including, without limitation, this Addendum.

 

  (b)

Collateral Data Record.  The information contained in the Collateral Data Record
is true, correct and complete.

The foregoing representations and warranties are in addition to any other
representations and warranties set forth in the Program Agreements.

 

7



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

10.

Conditions Precedent.  As condition precedent to Bank of America’s purchase of
any EPP Loan under the Early Purchase Program, Seller shall have delivered to
Bank of America:

 

  (a)

This Addendum, duly executed by Seller;

 

  (b)

A Secretary’s Certificate, substantially in the form of Exhibit F, as to (i) the
incumbency and authenticity of the signatures of the officers of Seller
authorized to initiate transactions under the Early Purchase Program and
(ii) the board resolutions of Seller’s board of directors, substantially in the
form of Exhibit G;

 

  (c)

Copies of Seller’s fidelity bond and/or applicable insurance policy, or
certificates of insurance for such policies, all in form and content
satisfactory to Bank of America, reflecting at least the terms and conditions
required in Section 11 below;

 

  (d)

if required under the Repurchase Agreement, as indicated within the Transactions
Terms Letter to the Repurchase Agreement, a guaranty, in form and substance
satisfactory to Bank of America, pursuant to which Guarantor unconditionally and
continuously guarantees all of Seller’s obligations and liabilities under this
Addendum and/or the Program Agreements; and

 

  (e)

A Power of Attorney, substantially in the form of Exhibit K.

 

11.

Fidelity Bonds and Insurance.  Seller shall maintain a fidelity bond and/or
insurance policy, in form and substance satisfactory to Bank of America,
covering against loss or damage arising out of the following conduct or actions
by Seller, or any officer, director, employee or agent of Seller: (i) any breach
of fidelity; (ii) any loss or destruction of documents (whether written or
electronic); (iii) any fraud, theft, or misappropriation; or (iv) any errors and
omissions. This bond and/or policy shall name Bank of America as a named insured
and loss payee and provide coverage in an amount equal to three hundred thousand
dollars ($300,000) or such amount required by FNMA in Section 1.01 of the FNMA
Guaranteed Mortgage Backed Securities Sellers’ and Servicers’ Guide, whichever
is greater. The deductible on such fidelity bond and/or insurance policy shall
not exceed one hundred thousand dollars ($100,000). Following approval by Bank
of America of a specific fidelity bond and/or insurance policy, Seller shall not
amend, cancel, suspend or otherwise change such bond and/or policy without the
prior written consent of Bank of America.

 

12.

Right to Offset.  As set forth within Section 11.8 of the Repurchase Agreement.

 

13.

Notice.  Seller shall immediately notify Bank of America upon the occurrence of
any of the following events:

 

  (a)

(i) the occurrence of any Event of Default or (ii) the occurrence of any action,
event or condition of any nature that may lead to or result in an Event of
Default;

 

  (b)

without limiting the generality of subsection (a), the breach by Seller of any
of its covenants contained in Sections 11; or

 

  (c)

any change in the executive or senior management of Seller.

Seller shall notify Bank of America immediately upon the occurrence of such an
event, but in no event later than three (3) business days after such occurrence.
Such notice shall be in writing and include reasonable detail of the nature and
scope of the occurrence.

 

14.

Events of Default.  The occurrence of any of the following conditions or events
shall be an Event of Default:

 

8



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

  (a)

breach or default in any material respect by Seller with respect to any material
term or representation and warranty of any Program Agreement (including the Loan
Purchase Agreement) or any other loan purchase agreement, note, mortgage,
security agreement, indenture or other material agreement to which Seller is a
party or by which it is bound, including, without limitation, the Repurchase
Agreement, which breach or default is not remedied or waived during any
applicable cure or notice period; or

 

  (b)

without limiting the generality of subsection (a), any of Seller’s
representations or warranties made in Section 9 hereof or in any statement or
certificate at any time given by Seller in writing pursuant hereto or in
connection herewith shall be false in any material respect on the date as of
which made; or

 

  (c)

Seller shall default (i) in the performance of or compliance with any term
contained in Section 11 of this Addendum or (ii) in the performance of or
compliance of any other provision of this Addendum, and such default shall not
have been remedied within thirty (30) days after receipt of notice from Bank of
America of such default; or

 

  (d)

an Insolvency Event shall have occurred with respect to Seller. For purposes of
the foregoing, an “Insolvency Event” shall mean the occurrence of any of the
following events:

 

  (i)

Seller shall become insolvent or generally fail to pay, or admit in writing its
inability to pay, its debts as they become due, or shall voluntarily commence
any proceeding or file any petition under any bankruptcy, insolvency or similar
law or seeking dissolution, liquidation or reorganization or the appointment of
a receiver, trustee, custodian, conservator or liquidator for itself or a
substantial portion of its property, assets or business or to effect a plan or
other arrangement with its creditors, or shall file any answer admitting the
jurisdiction of the court and the material allegations of an involuntary
petition filed against it in any bankruptcy, insolvency or similar proceeding,
or shall be adjudicated bankrupt, or shall make a general assignment for the
benefit of creditors, or Seller, or a substantial part of its property, assets
or business, shall be subject to, consent to or acquiesce in the appointment of
a receiver, trustee, custodian, conservator or liquidator for itself or a
substantial property, assets or business;

 

  (ii)

corporate action shall be taken by Seller for the purpose of effectuating any of
the foregoing;

 

  (iii)

an order for relief shall be entered in a case under the Bankruptcy Code in
which Seller is a debtor; or

 

  (iv)

involuntary proceedings or an involuntary petition shall be commenced or filed
against Seller under any bankruptcy, insolvency or similar law or seeking the
dissolution, liquidation or reorganization of Seller or the appointment of a
receiver, trustee, custodian, conservator or liquidator for Seller or of a
substantial part of the property, assets or business of Seller, or any writ,
order, judgment, warrant of attachment, execution or similar process shall be
issued or levied against a substantial part of the property, assets or business
of Seller, and such proceeding or petition shall not be dismissed, or such
execution or similar process shall not be released, vacated or fully bonded,
within sixty (60) days after commencement, filing or levy, as the case may be;
or

 

  (e)

Seller shall purport to disavow its obligations hereunder or shall contest the
validity or enforceability of the Program Agreements or Bank of America’s
ownership interest in any EPP Loan.

 

9



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

15.

Term and Termination; Additional Remedies.

 

  (a)

Term.  This Addendum shall be in effect and continue as long as the Repurchase
Agreement and Loan Purchase Agreement is in effect. Any expiration or
termination of the Repurchase Agreement or Loan Purchase Agreement shall
automatically terminate this Addendum. Following termination of this Addendum,
all indebtedness due Bank of America under this Addendum shall be immediately
due and payable without notice to Seller and without presentment, demand,
protest, notice of protest or dishonor, or other notice of default, and without
formally placing Seller in default, all of which are hereby expressly waived by
Seller.

 

  (b)

Termination by Bank of America upon Event of Default.  In the event that Seller
or Bank of America discovers that an Event of Default has occurred, and has not
been cured by Seller within the applicable cure period, if any, the party
discovering such Event of Default shall notify the other party and Bank of
America may terminate this Addendum immediately upon written notice to Seller
thereof. It is understood and agreed by Seller that if an event of default has
occurred and has not been cured by Seller within the applicable cure period, if
any, under the Repurchase Agreement, such event of default will be an Event of
Default hereunder and Bank of America shall have the right to terminate this
Addendum as provided under this subsection (b).

 

  (c)

Additional Remedies.  In addition to any other rights and remedies that Bank of
America may have under the Program Agreements, including, without limitation,
the rights and remedies of Bank of America under this Addendum, in the event
that Seller fails to repurchase any EPP Loan within the applicable time period
required under the Program Agreements, Bank of America may, at its sole option,
require that such EPP Loan be repurchased by initiating a transaction with Bank
of America under the Repurchase Agreement. Seller hereby consents to the
repurchase of any EPP Loan by initiating a transaction with Bank of America
under the Repurchase Agreement upon receipt of notice from Bank of America that
Bank of America has elected to require Seller to repurchase such EPP Loan under
this Section 15(c) and no further action will be necessary by Seller to
effectuate Seller’s consent to repurchase such EPP Loan in such manner. All EPP
Loans repurchased by Seller by a transaction under the Repurchase Agreement will
be subject to the terms and conditions of the Repurchase Agreement and Bank of
America shall be entitled to revalue the related collateral and require Seller
to deposit additional margin funds in the Over/Under Account related to the
Repurchase Agreement. Further, Bank of America shall be entitled classify each
such EPP Loan as a “Noncompliant Mortgage Loan” (as defined in the Repurchase
Agreement) and Seller shall be liable to Bank of America for any costs and fees
associated with the loan being classified as such.

 

16.

Amendments.  Upon the occurrence of an Event of Default, Bank of America
reserves the right, in its sole and reasonable discretion, to amend or modify
the terms and conditions of this Addendum upon written notice to Seller;
provided that any such amendment shall have prospective effect only and shall
not apply to any transaction hereunder on a retroactive basis. Except as set
forth in the preceding sentence, there shall be no other amendments or
modifications hereto except by mutual written agreement of Bank of America and
Seller.

 

17.

Full Force and Effect.  Nothing contained in this Addendum shall be deemed to
waive any rights, remedies or privileges of Bank of America under the Program
Agreements. Except as expressly modified herein, the Loan Purchase Agreement and
the Guide, and all of the terms and conditions thereof, shall remain in full
force and effect and apply equally to the terms hereof.

 

18.

Counterparts.  This Addendum may be executed in counterparts, each of which when
so executed shall be an original, but all of which taken together shall
constitute one and the same agreement, and either of the parties hereto may
execute this Addendum by signing such counterpart.

 

10



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

19.

Integration.  This Addendum constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes any and all prior
contemporaneous oral or written agreements or communications with respect to the
subject matter hereof, all of which such communications are merged herein.

(Signature page follows)

 

11



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

IN WITNESS WHEREOF, Bank of America and Seller have executed this Addendum by
and through their duly authorized representatives as of the date first above
written.

 

BANK OF AMERICA, N.A. By:   /s/ Jeffrey Martin Name:     Jeffrey Martin Title:  
AVP

 

PULTE MORTGAGE LLC By:   /s/ David M. Bruining Name:     David M. Bruining
Title:   SVP / CFO

 

12



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

EXHIBIT A

EPP Loans

 

Loan Product or Type   Maximum
Percentage of
Outstanding
Loan Limit   SRP
Enhancement
Percent   Initial
Purchase
Price
Percentage   Review
Period   Requirements
prior to
purchase             Conventional Conforming Mortgage Loans (Agency eligible 1st
mortgages with Full/Alt doc types only)   100%   1.50   99.5   45 days   None  
         

Government Mortgage Loans

(1st mortgages only)

  100%   1.50   99.5   45 days   None            

Bond Loans

(1st mortgages only)

    20%   1.50   99.5   45 days   None            

Jumbo Mortgage Loans

(1st mortgages only, maximum loan amounts of $1,000,000)

    10%   1.50   95   45 days   None

 

13



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

EXHIBIT B

(Reserved)

 

14



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

EXHIBIT C

Payment of Purchase Proceeds

I. Disbursement of Funds

 

(a)

By Wire Transfer, Check or Draft.  Seller expressly acknowledges and agrees that
Bank of America will pay, by wire transfer, check or draft, the Initial Purchase
Price for EPP Loans purchased hereunder only to a closing agent or warehouse
lender that is an Approved Payee (as hereafter defined); provided, however, that
Bank of America shall not make any such payment where such payment would cause
the balance in the Over/Under Account to fall below the Minimum Balance set
forth in the Addendum. The payment of the Initial Purchase Price by Bank of
America to any closing agent or warehouse lender that is not an Approved Payee
shall not make such closing agent or warehouse lender an Approved Payee, nor
shall it constitute a waiver of any of Bank of America’s rights hereunder. All
payments by Bank of America to Seller or its Approved Payee by wire transfer
shall be subject to all applicable federal, state and local laws and regulations
and the then-current policy of the Board of Governors of the Federal Reserve
System on Reduction of Payments System Risk. Seller expressly acknowledges and
agrees that Bank of America shall not be responsible or liable in any manner for
any delay caused by such applicable laws, regulations and/or the policy.

 

(b)

Return of Funds.  If, for any reason, any EPP Loan that has not yet been
originated is not closed within three (3) business days of the date Bank of
America remits payment to Seller or its agent, Seller shall, or shall cause its
agent to, return the payment to Bank of America, and Seller shall also pay Bank
of America (a) interest from the date such funds were paid by Bank of America,
excluding the date such funds are returned, at an annual rate equal to the rate
of the note underlying such EPP Loan; plus (b) a Breakage Fee. Seller shall pay
all such amounts due Bank of America by wire transfer of immediately available
funds to the following account:

Bank:

ABA:

Name:

Account No.:

Reference:

II. Approved Payees.

 

(a)

Closing Agents.   In order for a closing agent to be designated as an “Approved
Payee” in connection with any EPP Loan, Seller must submit to Bank of America
the following documents, in a form acceptable to Bank of America:

 

  (i)

a blanket closing protection letter, issued to Bank of America by the title
company that issues the title policy covering the applicable Loan (the “Title
Company”), that covers closings conducted by this closing agent in the
jurisdiction where this closing will take place (a “Blanket Closing Protection
Letter”);

or

 

  (ii)

in the absence of a Blanket Closing Protection Letter issued by the Title
Company to Bank of America, a Blanket Closing Protection Letter issued by the
Title Company to Seller (with a valid, enforceable assignment of Seller’s rights
thereunder, in a form acceptable to Bank of America);

or

 

15



--------------------------------------------------------------------------------

LOGO [g11890snap0002.gif]

 

  (iii)

in the absence of a Blanket Closing Protection Letter, a specific closing
protection letter, issued by the Title Company to Bank of America or to Seller
(with a valid, enforceable assignment of Seller’s rights thereunder, in a form
acceptable to Bank of America), that covers closings conducted by this closing
agent in the jurisdiction where this closing will take place (a “Specific
Closing Protection Letter”);

or

 

  (iv)

if neither Specific nor Blanket Closing Protection Letters are available or are
limited in their applicability in the jurisdiction where the closing takes
place, any other document(s) Bank of America may reasonably require, including
without limitation a valid, enforceable assignment to Bank of America of
Seller’s rights under any fidelity bond and/or insurance policies; and

 

  (v)

written evidence that closing instructions, in form and content approved by Bank
of America and signed by Seller and Bank of America, have been delivered to such
closing agent.

 

(b)

Warehouse Lender.  In order for a warehouse lender to be designated an Approved
Payee, Seller must submit to Bank of America a written request, including the
name and address of the applicable warehouse lender, demonstrating a need for
such designation. Notwithstanding the foregoing, Bank of America reserves the
right to refuse to designate any warehouse lender as an Approved Payee.

 

(c)

Approval Process.  Bank of America shall review the applicable documents and
notify Seller within two (2) business days as to whether a closing agent or
warehouse lender has been designated by Bank of America, in its sole and good
faith discretion, to be an Approved Payee. Bank of America may withdraw its
approval of any closing agent or warehouse lender as an Approved Payee at any
time, in its sole and good faith discretion, with or without notice.

 

16



--------------------------------------------------------------------------------

EXHIBIT D

Collateral Documents

Collateral Documents:

 

(1)

The original mortgage note evidencing the Loan and any modifications thereto (if
applicable), endorsed by Seller to Bank of America, N.A., with a complete chain
of endorsements from the originator to Seller, if applicable;

 

(2)

A copy of the assignment, unless the security instrument names Mortgage
Electronic Registration System (“MERS”) as the original mortgagee, executed by
Seller to Bank of America Bank, FSB, for the mortgage or deed of trust securing
the mortgage note, in recordable form but unrecorded, with a complete chain of
intervening assignments from the originator to Seller, if applicable; and

 

(3)

A certified or true copy of the mortgage or deed of trust securing the mortgage
note, and any riders thereto.

 

17



--------------------------------------------------------------------------------

EXHIBIT E

Additional Required Documents

 

(1)

the first payment letter

 

(2)

loan program identification number (if not included on the Collateral Data
Record)

 

(3)

notification of LPMI

 

(4)

buydown agreement (if applicable)

 

(5)

power of attorney (if applicable)

 

(6)

name affidavit (if applicable)

 

(7)

credit report

 

(8)

AUS certificate (if applicable)

 

(9)

MI certificate (if applicable)

 

18



--------------------------------------------------------------------------------

EXHIBIT F

Form of Secretary's Certificate

I,                                          
                                   , am the duly elected Secretary of Pulte
Mortgage LLC

(“Company”), and I hereby certify that:

 

1.

Each of the persons listed below has been duly elected to, and now holds, the
title of the Company set forth opposite his or her name and is currently
serving, in such capacity. The signature of each such person set forth opposite
his or her title is his or her true and genuine signature:

 

Name

       

Title

       

Signature

                                                                       

 

2.

Attached hereto as Exhibit A is a true and complete copy of the Company’s board
resolutions, which were duly and validly adopted either at a special or regular
meeting or by unanimous consent. Such board resolutions authorize the execution
of the Early Purchase Program Addendum to Loan Purchase Agreement, by and
between Pulte Mortgage LLC and Bank of America, N.A. Such board resolutions have
not been amended, modified or rescinded in any respect and remain in full force
and effect, without modification or amendment, as of the date hereof.

 

Dated:                                    By:          Secretary

 

19



--------------------------------------------------------------------------------

Exhibit A to Secretary’s Certificate

(Board resolutions attached)

 

20



--------------------------------------------------------------------------------

EXHIBIT G

Form of Board Resolutions

ACTION BY UNANIMOUS WRITTEN CONSENT

OF THE BOARD OF MANAGERS OF

Pulte Mortgage LLC

The undersigned, being all of the Managers currently in office of Pulte Mortgage
LLC (“Company”), hereby consent to and adopt the following resolutions as if at
a meeting of the Board of Managers held on the date first above written:

WHEREAS, the Company desires to sell mortgage loans to Bank of America, N.A.
(“Bank of America”) under an Early Purchase Program Addendum to Loan Purchase
Agreement by and between Bank of America and Company (the “Early Purchase
Program”).

NOW, THEREFORE, IT IS RESOLVED BY THE BOARD OF DIRECTORS OF THE COMPANY THAT:

 

1.

Company is hereby authorized and directed to enter into and execute each of the
following documents:

 

  (a)

the Early Purchase Program Addendum to Loan Purchase Agreement between Company
and Bank of America (the “EPP Addendum”);

 

  (b)

any and all other agreements and documents in connection with the EPP Addendum,

 

2.

Any one of the following officers are separately and independently authorized
and directed to execute and deliver the EPP Addendum, and to do any and all
things which he or she may deem necessary or desirable in connection with the
EPP Addendum, including approving, executing and delivering any increases,
amendments or modifications thereto:

 

Name/Title

     Signature                                             

 

3.

Any one of the following officers and/or employees is separately and
independently authorized to take the following actions in connection with the
Early Purchase Program: (a) request a purchase of a mortgage loan; (b) sign
receipts acknowledging delivery of funds and documents from Bank of America;
(c) request and effect transfers of funds; and (d) ship and release documents to
Bank of America:

 

Name/Title

     Signature      Restrictions (if any)                                       
                                        

 

21



--------------------------------------------------------------------------------

RESOLVED, FURTHER, that all actions heretofore taken by any authorized officer
of the Company in connection with the transactions contemplated by the foregoing
resolutions be, and each such action hereby is, approved, ratified and affirmed
in all respects.

This written consent may be executed by the several members of this Board of
Managers in counterparts. All the counterparts, or the signed signature pages
thereof attached to one counterpart, shall constitute the appropriate approval
of this written consent and shall be filed with the Minutes of the proceedings
of this Board of Managers.

IN WITNESS WHEREOF, the undersigned, being all of the Managers of the Company,
have executed this Unanimous Written Consent, effective as of the date first
written above.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22



--------------------------------------------------------------------------------

EXHIBIT H & I

(Reserved)

 

23



--------------------------------------------------------------------------------

EXHIBIT J

Term Sheet for Early Purchase Program

 

1.

   Fee:    Amount:    Disbursement Fee:    $15.00 per loan, this fee shall be
waived if the loan was purchased under the Repurchase Agreement and a Wire Fee
was charged.    Late Document Fee:    $10.00 per day    Late Documentation
Reduction Percentage:    5%    Review Period Extension Fee:    Refer to Section
4 - Holdback Schedule

2.

   Minimum Balance for Over/Under Account:    75 basis points of the combined
Outstanding Loan Limit and the Aggregate Credit Limit set forth within the
Repurchase Agreement.    Interest on Shortfall Amount:    One Month LIBOR Plus
5%

3.

   Outstanding Loan Limit:    $65,000,000, increasing to $130,000,000 upon the
closing of the Centex transaction, and provided no Event of Default is existing
or shall occur as a result thereof.

4.

   Holdback Schedules:   

Review Period Extension*

 

Days over Review

Period

  

Holdback as a percentage of

Initial Purchase Price

  

Review Period Extension

Fee

1-15

   20%   

2.00% over the initial SRP

Enhancement Percent

16-30

   30%   

2.00% over the initial SRP

Enhancement Percent

*No more than 7% EPP Loans at any given time shall be subject to a Review Period
Extension.

Late Credit File Delivery Holdback

 

Holdback as a

percentage of Initial

Purchase Price

5%

 

24



--------------------------------------------------------------------------------

EXHIBIT K

POWER OF ATTORNEY

KNOW ALL MEN BY THESE PRESENTS:

WHEREAS, Bank of America, N.A. (“Bank of America”) and Pulte Mortgage LLC
(“Seller”) have entered into the Early Purchase Program Addendum to Loan
Purchase Agreement, dated as of July 31, 2009 (the “EPP Addendum”), pursuant to
which Bank of America has agreed to purchase loans from Seller under an early
purchase program subject to the terms and conditions set forth therein; and

WHEREAS, Seller has agreed to give to Bank of America a power of attorney on the
terms and conditions contained herein in order for Bank of America to take any
action that Bank of America may deem necessary or advisable to accomplish the
purposes of the EPP Addendum;

NOW, THEREFORE, Seller hereby irrevocably constitutes and appoints Bank of
America its true and lawful Attorney-in-Fact, with full power and authority
hereby conferred in its name, place and stead and for its use and benefit, to do
and perform the following in connection with the loans to be sold by Seller to
Bank of America under the EPP Addendum (the “EPP Loans”) or as otherwise
provided below:

 

  (1)

to receive, endorse and collect all checks made payable to the order of Seller
representing any payment on account of the EPP Loans;

 

  (2)

to assign or endorse any mortgage, deed of trust, promissory note or other
instrument relating to the EPP Loans;

 

  (3)

to correct any assignment, mortgage, deed of trust or promissory note or other
instrument relating to the EPP Loans, including, without limitation, unendorsing
and re-endorsing a promissory note to another investor;

 

  (4)

to complete lost note affidavits relating to the EPP Loans;

 

  (5)

to issue title requests and instructions relating to the EPP Loans;

 

  (6)

to give notice to any individual or entity of its ownership interest in the EPP
Loans; and

 

  (7)

upon expiration or termination of the Review Period, to service and administer
the EPP Loans, including, without limitation, the receipt and collection of all
sums payable in respect of the EPP Loans.

Seller hereby ratifies and confirms all that said Attorney-in-Fact shall
lawfully do or cause to be done by authority hereof.

Third parties without actual notice may rely upon the power granted under this
Power of Attorney upon the exercise of such power by the Attorney-in-Fact.

 

Pulte Mortgage LLC By:    

Name:

 

David M. Bruining

Title:

 

SVP / CFO

 

25



--------------------------------------------------------------------------------

WITNESS my hand this                                  day of
                                                 , 20    .

STATE OF                                 

County of                                 

This instrument was acknowledged, subscribed and sworn to before me this
                                 day of
                                             , by
                                         
                                                

 

   Notary Public

My Commission Expires:                                 

 

Notary Seal:

 

26



--------------------------------------------------------------------------------

EXHIBIT L

Automatic Conversion of Loans from Master Repurchase Agreement to Early Purchase
Program

Bank of America Warehouse Lending offers an automated function for its customers
to sell loans sold by Seller to Bank of America Warehouse Lending under the
master repurchase agreement to Bank of America Correspondent Lending under Bank
of America’s Early Purchase Program (“EPP Program”).

Once the collateral is received by Bank of America Warehouse Lending and a Bank
of America Correspondent Lending loan number is assigned such loan, Bank of
America Warehouse Lending can automatically sell such loans on behalf of Seller
to Bank of America Correspondent Lending under the EPP Program. A Bank of
America Correspondent Lending loan number can be created by the following
methods:

 

1.

Registration or locking of a loan with Bank of America Correspondent Lending.

2.

A funding package is received by Bank of America Correspondent Lending.

3.

The collateral data record provided to Bank of America Warehouse Lending
indicates the takeout investor as Bank of America Correspondent Lending.

4.

Shipping instructions are provided to Bank of America Warehouse Lending
indicating to ship the collateral to Bank of America Correspondent Lending.

I hereby authorize the sale of eligible loans currently sold by Seller to Bank
of America Warehouse Lending under the master repurchase agreement to be sold by
Bank of America Warehouse Lending on behalf of Seller to Bank of America
Correspondent Lending pursuant to the EPP program.

 

Acknowledged and agreed to by:

   Pulte Mortgage LLC:

Name:

Title:

 

27